Title: To James Madison from Elbridge Gerry, 29 March 1813
From: Gerry, Elbridge
To: Madison, James


Dear Sir,Cambridge 29th March 1813
I have received a number of applications since the 4th instant, but have declined to comply with their objects, recommendations for various offices. But I cannot justify to my own mind, such a strict adherence to a rule prescribed by & for myself, as to conceal from the Supreme Executive, the high standing which the Honble Richard Cutts has in the estimation of the friends of the union & Government, in this state. He was proposed, after Mr Gray had declined, to be the candidate for the office of L Governor, & I really had expected the [sic] he would have been nominated, for it appeared to be generally desired; but the measure failed, as I was informed, by his absence. It is now wispered, that he will probably have a call to act at Washington; but in what office, I am not informed. If this is correct, it will accord with the feelings & wishes of the republicans in general, if not universally, in this state, & of none, more than myself. I have the honor to be Dear Sir, with the highest esteem & respect—Yours most sincerely
E. Gerry
